DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed on 03/18/2020. Claims 1-20 are currently pending.)
Suggestions on how to overcome any objection(s) and rejection(s) raised in this office action are found at the end of such sections. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/19/2021 was filed before the mailing date of the office correspondence on 03/10/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention
Regarding claim 1, it recites “the document” in line 4. There is insufficient antecedent basis for this limitation in the claim. It is not clear whether the applicant is referring to the electronic document mentioned earlier in the claim or another document.
The applicant is advised to make appropriate correction to this limitation and any other similar limitation. 

                                              Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 10-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No 8505094 to Xuewen et al. (hereinafter Xuewen).
Regarding claim 10, Xuewen discloses a computer-implemented method, comprising: in Coln.5, Line 43- 43 “FIGS. 8A and 8B illustrate a computer system 900 suitable for implementing embodiments of the present invention”. The examiner equates computer-implemented method to computer system.
Xuewen discloses analyzing the visual elements to identify URLs embedded in the document
See Xuewen disclosure about the link scanner analyzing the HTML for frames in Coln.5, Line 49-53 “The link scanner will analyze the HTML for frames or scripts because it is often the frames or scripts that include malicious URLs. All embedded links within the HTML are retrieved, especially those within frames or scripts….” (the links are the visual elements). 

See Xuewen disclosure about URL being associated with visual element in FIG. 6: "img scro=2/templets/imayes/ ta.gif +. Shrefs" (Jexx/shipingbobao/2009/0911 /356 bimi") F 
and at least one associated selectable region of the document; 
See Xuewen disclosure about URL link embedded within a frame or script in Coln.6, Line 6-8 “Extracted information for a particular URL link (perhaps embedded within a frame or script) is then input to each of the detectors 330-360 in parallel or serially” (particular URL link is located in a selectable region of the document). 
See also Xuewen disclosure about the child URL having any special extension which the examiner also equates to one or more selectable regions in Coln.7, Line 55-56 “……whether or not the child URL has any special extensions (for example, a script URL points to a JPEG file). 
causing executable code embedded in the document to generate additional URLs,
 (Coln.3, Line 44-53 wherein the injected malicious URL are the additional URLs generated) 
 	wherein each of the additional URLs are associated with one or more visual elements; (coln.3, line 46-47 wherein the malicious URL links are the visual element); 
and one or more selectable regions, Coln.6, Line 6-8 “Extracted information for a particular URL link (perhaps embedded within a frame or script) is then input to each of the detectors 330-360 in parallel or serially” (particular URL link is located in a selectable region of the document).  
See also Xuewen disclosure about the child URL having any special extension which the examiner also equates to one or more selectable regions in Coln.7, Line 55-56 “……whether or not the child URL has any special extensions (for example, a script URL points to a JPEG file). 

See Xuewen disclosure about blocking a URL if it is found to be malicious in Coln.9, Line 25-26 “…..If a URL is found to be malicious then by default the URL may not be visited”. (ie blocked)   
   See also Coln.2, Line 55-59 “The HTML code desired by the user (typically a Web page that       the user is attempting to download) may be intercepted by the present invention and not delivered if any malicious URLs are found”, 
 	selecting a subset of URLs from the URLs identified in the analysis of the visual elements and the additional URLs generated by the executable code, (Coln.5, Line 61-62 wherein the IP address and host name represent the subset of URLs identified and Coln.3, Line 44-53 wherein the injected malicious URLs are interpreted to be the additional URLs generated); 
wherein individual URLs associated with a visual element having a position or size that meets one or more criteria are selected for the subset of URLs; (Coln.5, Line 51-57 wherein the position and size of the frame are parts of the variety of information extracted from the HTML code and Coln.5, Line 63-65 wherein dynamic parameters and other attributes are the criteria). 
communicating subsequent page requests using each of the URLs of the subset of URLs, 
See Xuewen disclosure about a new HTML sample submitted for analysis by the scanner in Coln.9, Line 19-25 “When a new HTML code sample is submitted to the link scanner and analyzed by the relevancy detectors, the output vectors are input to the Bayes classifier. A final score is calculated by the classifier and is used to determine whether an embedded URL is malicious or not in step 595. Currently, the score varies between a value of 0 and 1.0. Any score greater than 0.9 results in a conclusion that the embedded URL is malicious in step 599. If so, then a warning message may be output to the computer user indicating that a particular URL found in a Web page is likely to be malicious. If a URL is found to be malicious then by default the URL may not be visited. The examiner equates the new HTML to subsequent page request.
,the subsequent page requests obtaining target data from the one or more remote computing devices identified in the subset of URLs; (Coln.5, Line 29-44 wherein the target is the computer user of an enterprise and the data is the HTML code).
and generating risk level data from an analysis of one or more computer-implemented actions caused by target data received in response to the subsequent page requests, wherein the risk level data indicates a risk level for the individual URLs of the subset of URLs, wherein the risk level Newport IP, LLC51Docket: MS1-9449USdata provides an indication one or more security measures to be perform in conjunction with the individual URLs of the subset of URLs. 
See Xuewen disclosure about generating risk level data and security measure in Coln.9, Line 20-24 “…….Any score greater than 0.9 results in a conclusion that the embedded URL is malicious in step 599. If so, then a warning message may be output to the computer user indicating that a particular URL found in a Web page is likely to be malicious”
See Xuewen disclosure about a flow diagram describing the operation of the system in figure 5 Coln.3, Line 8-9 “FIG. 5 is a flow diagram describing operation of the system 
Regarding claim 11, Xuewen discloses the computer-implemented method of claim 10, further comprising: generating a ranked list of the individual URLs of the subset of URLs, wherein the ranked list comprises a first URL that has a higher ranking than a second URL 
See Xuewen disclosure about high and low ranks of legitimate host and malicious links respectively in Coln.4, Line 7-14 “It has been found that: over 83% of malicious links have lower page ranks than their legitimate hosts; over 96% of malicious "iframes" have lower page ranks than their legitimate hosts; and only 7% of legitimate Web pages refer to pages having lower page rankings. Accordingly, the conclusion may be drawn that a URL linking to a page having a lower page rank than the present page is likely to be a malicious URL”. 
in response to determining that a first visual element associated with the first URL has a shorter distance to a center point of a rendering of the document than a second visual element associated with the second URL, 
 See Xuewen disclosure about location and visibility of injected URL in Coln.4, Line 15-23 “The second dimension of page layout addresses the location and visibility of the injected URL on the legitimate page. Typically, injected malicious links are found in isolated sections of the page layout or are invisible. In other words, the injected URL is not visible (or hidden) in that it may be held by an invisible frame or script. Injected URLs being located in isolated sections mean that the URL is located either in the top section (header) or in the bottom section (footer) of the HTML body”. Since injected URLs are being located in the top or bottom section, they have longer distance to a center point of a rendering of the document than the legitimate URL. The examiner equates this teaching as meeting the limitation of claim 11.
 wherein target data received in association with the first URL is analyzed prior to the analysis of target data received in association with the second URL.  
See Xuewen discloses about URL analysis one after the other in Coln.9, Line 34-38 “Once a particular embedded URL has been analyzed and a decision output, then the system loops back and continues to analyze other embedded URLs found within the original HTML code. In other words, the system analyzes each URL one by one. The examiner equates these teachings as meeting the limitation above.
Regarding claim 12, Xuewen discloses the computer-implemented method of claim 10, further comprising: generating a ranked list of the individual URLs of the subset of URLs, wherein the ranked list comprises a first URL that has a higher ranking than a second URL, 
See Xuewen disclosure about high and low ranks of legitimate host and malicious links respectively in Coln.4, Line 7-14 “It has been found that: over 83% of malicious links have lower page ranks than their legitimate hosts; over 96% of malicious "iframes" have lower page ranks than their legitimate hosts; and only 7% of legitimate Web pages refer to pages having lower page rankings. Accordingly, the conclusion may be drawn that a URL linking to a page having a lower page rank than the present page is likely to be a malicious URL”. 
in response to determining that a first visual element associated with the first URL is larger than a second visual element associated with the second URL,
 See Xuewen disclosure about size of the HTML (URL) in Coln.5, Line 53-57 “In addition, a variety of other information is extracted such as: the position of the frame or script in the HTML code; whether or not the frame or script is visible; the height, width and size of the frame; previous elements and post elements such as TD, DIV, TITLE, and so on”. 
wherein target data received in association with the first URL is analyzed prior to the analysis of target data received in association with the second URL.  
See Xuewen discloses about URL analysis one after the other in Coln.9, Line 34-38 “Once a particular embedded URL has been analyzed and a decision output, then the system loops back and continues to analyze other embedded URLs found within the original HTML code. In other words, the system analyzes each URL one by one. The examiner equates these teachings as meeting the limitation of claim 12.
Regarding claim 13, Xuewen discloses the computer-implemented method of claim 10, further comprising: 
generating a ranked list of the individual URLs of the subset of URLs, wherein the ranked list comprises a first URL that has a higher ranking than a second URL, 
See Xuewen disclosure about high and low ranks of legitimate host and malicious links respectively in Coln.4, Line 7-14 “It has been found that: over 83% of malicious links have lower page ranks than their legitimate hosts; over 96% of malicious "iframes" have lower page ranks than their legitimate hosts; and only 7% of legitimate Web pages refer to pages having lower page rankings. Accordingly, the conclusion may be drawn that a URL linking to a page having a lower page rank than the present page is likely to be a malicious URL”. 
in response to determining that a first visual element associated with the first URL has is has a color or a graphical feature that is more prominent than a second visual element associated with the second URL, 
 See Xuewen disclosure about the visibility feature of a particular URL in Coln.6, Line 16-26 “Input into the detector includes information about a particular URL within the HTML code such as the size of the frame in which it occurs, the visibility of the frame, the location and position of the frame within the HTML (such as whether it is in the body or in detail), etc”  
wherein target data received in association with the first URL is analyzed prior to the analysis of target data received in association with the second URL. 
See Xuewen discloses about URL analysis one after the other in Coln.9, Line 34-38 “Once a particular embedded URL has been analyzed and a decision output, then the system loops back and continues to analyze other embedded URLs found within the original HTML code. In other words, the system analyzes each URL one by one.   
Regarding claim 14, See Xuewen discloses the computer-implemented method of claim 10, further comprising: 
generating a ranked list of the individual URLs of the subset of URLs, wherein the ranked list comprises a first URL that has a higher ranking than a second URL, 
See Xuewen disclosure about high and low ranks of legitimate host and malicious links respectively in Coln.4, Line 7-14 “It has been found that: over 83% of malicious links have lower page ranks than their legitimate hosts; over 96% of malicious "iframes" have lower page ranks than their legitimate hosts; and only 7% of legitimate Web pages refer to pages having lower page rankings. Accordingly, the conclusion may be drawn that a URL linking to a page having a lower page rank than the present page is likely to be a malicious URL”. Legitimate host URL(first URL) has higher page rank than the malicious URL(second URL) page rank. 
  in response to determining that the first URL has a higher level of suspiciousness than the second URL, 
See Xuewen disclosure about level of suspiciousness ranging between 0 and 1.0 in Coln.9, Line 19-22 “Currently, the score varies between a value of 0 and 1.0. Any score greater than 0.9 results in a conclusion that the embedded URL is malicious in step 599….”  
wherein target data received in association Newport IP, LLC52Docket: MS1-9449USwith the first URL is analyzed prior to the analysis of target data received in association with the second URL. 
See Xuewen discloses about URL analysis one after the other in Coln.9, Line 34-38 “Once a particular embedded URL has been analyzed and a decision output, then the system loops back and continues to analyze other embedded URLs found within the original HTML code. In other words, the system analyzes each URL one by one.   
Regarding claim 15, Xuewen discloses a system comprising: one or more processing units; and a computer-readable storage medium having encoded thereon computer-executable instructions to cause the one or more processing units to execute a method comprising: 
See Xuewen disclosure in Coln.9, Line 55-63 “Processor(s) 922 (also referred to as central processing units, or CPUs) are coupled to storage devices including memory 924. Memory 924 includes random access memory (RAM) and read-only memory (ROM). As is well known in the art, ROM acts to transfer data and instructions uni-directionally to the CPU and RAM is used typically to transfer data and instructions in a bi-directional manner. Both of these types of memories may include any suitable of the computer-readable media described below……” 
Xuewen discloses analyzing the visual elements to identify URLs embedded in the document
See Xuewen disclosure about the link scanner analyzing the HTML for frames in Coln.5, Line 49-53 “The link scanner will analyze the HTML for frames or scripts because it is often the frames or scripts that include malicious URLs. All embedded links within the HTML are retrieved, especially those within frames or scripts….” 
wherein each of the URLs embedded in the document are associated with at least one visual element, 
See Xuewen disclosure about url being associated with visual element in FIG. 6: "img scro=2/templets/imayes/ ta.gif +. Shrefs" (Jexx/shipingbobao/2009/0911 /356 bimi") F 
and at least one associated selectable region of the document; 
See Xuewen disclosure about url link embedded within a frame or script in Coln.6, Line 6-8 “Extracted information for a particular URL link (perhaps embedded within a frame or script) is then input to each of the detectors 330-360 in parallel or serially”
 causing executable code embedded in the document to generate additional URLs,
By contrast, malicious iframes typically link to content that is irrelevant to the host page, and links from malicious scripts are loosely coupled with a host page, at best. In other words, the malicious Web site to which the malicious URL points has irrelevant content. The examiner interprets links to another web site form the host page as additional URLs.
 wherein each of the additional URLs are associated with one or more visual elements 
 See Xuewen disclosure about URLs being associated with visual element in Coln.5, Line 55 “……whether or not the frame or script is visible…..” , Coln.4, Line 30-32 “…..This last result means that a malicious script is 16 times more likely to be found in an isolated section of a Web page……”
and one or more selectable regions, 
See Xuewen disclosure about the selectable region in Coln.7, Line 55-56  “……whether or not the child URL has any special extensions (for example, a script URL points to a JPEG file).
, wherein page requests generated by the executable code embedded in the document are blocked from transmission to one or more remote computing devices; 
See Xuewen disclosure about blocking a URL if it is found to be malicious in Coln.9, Line 25-26 “…..If a URL is found to be malicious then by default the URL may not be visited”. (ie blocked)   
 See also Coln.2, Line 55-59 “The HTML code desired by the user (typically a Web page that the user is attempting to download) may be intercepted by the present invention and not delivered if any malicious URLs are found”, 
selecting a subset of URLs from the URLs identified in the analysis of the visual elements and the additional URLs generated by the executable code, wherein individual URLs associated with 
See Xuewen disclosure about the child web page to which the embedded URL links “In a second embodiment, HTML code is scanned to determine features related to the referring relationship between the parent Web page associated with the HTML code and the child Web page to which the embedded URL links. The page rankings of both the parent and child Web pages may be obtained. A referring vector is formed and input into a classifier algorithm which outputs a score indicating whether or not the URL is malicious or not”. The examiner equates the child web page to which the embedded URL links as the subset of URLs
communicating subsequent page requests using each of the URLs of the subset of URLs, the subsequent page requests obtaining target data from the one or more remote computing devices identified in the subset of URLs; 
See Xuewen disclosure about a new HTML sample submitted for analysis by the scanner in Coln.9, Line 15-25 “When a new HTML code sample is submitted to the link scanner and analyzed by the relevancy detectors, the output vectors are input to the Bayes classifier. A final score is calculated by the classifier and is used to determine whether an embedded URL is malicious or not in step 595. Currently, the score varies between a value of 0 and 1.0. Any score greater than 0.9 results in a conclusion that the embedded URL is malicious in step 599. If so, then a warning message may be output to the computer user indicating that a particular URL found in a Web page is likely to be malicious. If a URL is found to be malicious then by default the URL may not be visited. The examiner equates the new HTML to subsequent page request.

See Xuewen disclosure about generating risk level data and security measure in Coln.9, Line 20-24 “…….Any score greater than 0.9 results in a conclusion that the embedded URL is malicious in step 599. If so, then a warning message may be output to the computer user indicating that a particular URL found in a Web page is likely to be malicious”
See Xuewen disclosure about a flow diagram describing the operation of the system in figure 5 Coln.3, Line 8-9 “FIG. 5 is a flow diagram describing operation of the system 
Regarding claim 16, Xuewen discloses the system of claim 15, wherein the instructions further cause the one or more processing units to generate a ranked list of the individual URLs of the subset of URLs, wherein the ranked list comprises a first URL that has a higher ranking than a second URL See Xuewen disclosure about high and low ranks of legitimate host and malicious links respectively in Coln.4, Line 7-14 “It has been found that: over 83% of malicious links have lower page ranks than their legitimate hosts; over 96% of malicious "iframes" have lower page ranks than their legitimate hosts; and only 7% of legitimate Web pages refer to pages having lower page rankings. Accordingly, the conclusion may be drawn that a URL linking to a page having a lower page rank than the present page is likely to be a malicious URL”. 
in response to determining that a first visual element associated with the first URL has a shorter distance to a center point of Newport IP, LLC53Docket: MS1-9449USa rendering of the document than a second visual element associated with the second URL, 
Xuewen disclosure about location and visibility of injected URL in Coln.4, Line 15-23 “The second dimension of page layout addresses the location and visibility of the injected URL on the legitimate page. Typically, injected malicious links are found in isolated sections of the page layout or are invisible. In other words, the injected URL is not visible (or hidden) in that it may be held by an invisible frame or script. Injected URLs being located in isolated sections mean that the URL is located either in the top section (header) or in the bottom section (footer) of the HTML body”. 
wherein target data received in association with the first URL is analyzed prior to the analysis of target data received in association with the second URL.  
See Xuewen discloses about URL analysis one after the other in Coln.9, Line 34-38 “Once a particular embedded URL has been analyzed and a decision output, then the system loops back and continues to analyze other embedded URLs found within the original HTML code. In other words, the system analyzes each URL one by one.  The examiner equates these teachings as meeting the limitation of claim 16.
Regarding claim 17, Xuewen discloses the system of claim 15, wherein the instructions further cause the one or more processing units to generate a ranked list of the individual URLs of the subset of URLs, wherein the ranked list comprises a first URL that has a higher ranking than a second URL, 
See Xuewen disclosure about high and low ranks of legitimate host and malicious links respectively in Coln.4, Line 7-14 “It has been found that: over 83% of malicious links have lower page ranks than their legitimate hosts; over 96% of malicious "iframes" have lower page ranks than their legitimate hosts; and only 7% of legitimate Web pages refer to pages having lower page rankings. Accordingly, the conclusion may be drawn that a URL linking to a page having a lower page rank than the present page is likely to be a malicious URL”. 
in response to determining that a first visual element associated with the first URL is larger than a second visual element associated with the second URL,
 See Xuewen disclosure about size of the HTML (URL) in Coln.5, Line 53-57 “In addition, a variety of other information is extracted such as: the position of the frame or script in the HTML code; whether or not the frame or script is visible; the height, width and size of the frame; previous elements and post elements such as TD, DIV, TITLE, and so on”. 
wherein target data received in association with the first URL is analyzed prior to the analysis of target data received in association with the second URL.  
See Xuewen discloses about URL analysis one after the other in Coln.9, Line 34-38 “Once a particular embedded URL has been analyzed and a decision output, then the system loops back and continues to analyze other embedded URLs found within the original HTML code. In other words, the system analyzes each URL one by one.
Regarding claim 18, Xuewen discloses the system of claim 15, wherein the instructions further cause the one or more processing units to
 generate a ranked list of the individual URLs of the subset of URLs, wherein the ranked list comprises a first URL that has a higher ranking than a second URL, 
See Xuewen disclosure about high and low ranks of legitimate host and malicious links respectively in Coln.4, Line 7-14 “It has been found that: over 83% of malicious links have lower page ranks than their legitimate hosts; over 96% of malicious "iframes" have lower page ranks than their legitimate hosts; and only 7% of legitimate Web pages refer to pages having lower page rankings. Accordingly, the conclusion may be drawn that a URL linking to a page having a lower page rank than the present page is likely to be a malicious URL”. 
in response to determining that a first visual element associated with the first URL has is has a color or a graphical feature that is more prominent than a second visual element associated with the second URL,  
See Xuewen disclosure about the visibility feature of a particular URL in Coln.6, Line 16-26 “Input into the detector includes information about a particular URL within the HTML code such as the size of the frame in which it occurs, the visibility of the frame, the location and position of the frame within the HTML (such as whether it is in the body or in detail), etc”  
wherein target data received in association with the first URL is analyzed prior to the analysis of target data received in association with the second URL. 
See Xuewen discloses about URL analysis one after the other in Coln.9, Line 34-38 “Once a particular embedded URL has been analyzed and a decision output, then the system loops back and continues to analyze other embedded URLs found within the original HTML code. In other words, the system analyzes each URL one by one.   
Regarding claim 19, Xuewen discloses the system of claim 15, wherein the instructions further cause the one or more processing units to 
generate a ranked list of the individual URLs of the subset of URLs, wherein the ranked list comprises a first URL that has a higher ranking than a second URL, 
See Xuewen disclosure about high and low ranks of legitimate host and malicious links respectively in Coln.4, Line 7-14 “It has been found that: over 83% of malicious links have lower page ranks than their legitimate hosts; over 96% of malicious "iframes" have lower page ranks than their legitimate hosts; and only 7% of legitimate Web pages refer to pages having lower page rankings. Accordingly, the conclusion may be drawn that a URL linking to a page having a lower page rank than the present page is likely to be a malicious URL”. 
in response to determining that the first URL has a higher level of suspiciousness than the second URL, 
See Xuewen disclosure about level of suspiciousness ranging between 0 and 1.0 in Coln.9, Line 19-22 “Currently, the score varies between a value of 0 and 1.0. Any score greater than 0.9 results in a conclusion that the embedded URL is malicious in step 599….”  
wherein target data received in association with the first URL is analyzed prior to the analysis of target data received in association with the second URL.  
See Xuewen discloses about URL analysis one after the other in Coln.9, Line 34-38 “Once a particular embedded URL has been analyzed and a decision output, then the system loops back and continues to analyze other embedded URLs found within the original HTML code. In other words, the system analyzes each URL one by one.   
 
                                      Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pat. No 8505094 to Xuewen et al. (hereinafter Xuewen) in view of EP No 3267349 to ARNOTH and CSERNA hereinafter (ARNOTH)
Regarding claim 1, Xuewen discloses a computer-implemented method, comprising: 
 analyzing the visual elements to identify URLs embedded in the document
See Xuewen disclosure about the link scanner analyzing the HTML for frames or scripts which the examiner equates to visual elements in Coln.5, Line 49-53 “The link scanner will analyze the HTML for frames or scripts because it is often the frames or scripts that include malicious URLs. All embedded links within the HTML are retrieved, especially those within frames or scripts….” (the links are the visual elements).
wherein each of the URLs embedded in the document are associated with at least one visual element, 
See Xuewen disclosure about URL being associated with visual element in FIG. 6: "img scro=2/templets/imayes/ ta.gif +. Shrefs" (Jexx/shipingbobao/2009/0911 /356 bimi") F 
and at least one associated selectable region of the document; 
See Xuewen disclosure about URL link embedded within a frame or script which in Coln.6, Line 6-8 “Extracted information for a particular URL link (perhaps embedded within a frame or script) is then input to each of the detectors 330-360 in parallel or serially”. (particular URL link is located in a selectable region of the document).
Generate additional URLs, wherein each of the additional URLs are associated with one or more visual elements, (Coln.3, Line 44-53 wherein the injected malicious URL are the additional URLs generated and links are the visual elements);
and one or more selectable regions, Coln.6, Line 6-8 “Extracted information for a particular URL link (perhaps embedded within a frame or script) is then input to each of the detectors 330-360 in parallel or serially”. (particular URL link is located in a selectable region of the document). 
See also Xuewen disclosure about the child URL having any special extension which the examiner also equates to one or more selectable regions in Coln.7, Line 55-56 “……whether or not the child URL has any special extensions (for example, a script URL points to a JPEG file).
wherein page requests generated by the click simulation process are blocked from transmission to one or more remote computing devices;
 See Xuewen disclosure about blocking a URL if it is found to be malicious in Coln.9, Line 25-26 “…..If a URL is found to be malicious then by default the URL may not be visited”. (ie blocked)  
 See also Coln.2, Line 55-59 “The HTML code desired by the user (typically a Web page that the user is attempting to download) may be intercepted by the present invention and not delivered if any malicious URLs are found”, 
; generate a score for one or more URLs identified in the analysis of the visual elements and the additional URLs generated by the executable code, 
See Xuewen disclosure about calculation of the final score to determine whether a URL is malicious or not in Coln.9, Line 17-18 “……A final score is calculated by the classifier and is used to determine whether an embedded URL is malicious or not in step 595……..”

select a subset of URLs from the URLs identified in the analysis of the visual elements and the additional URLs generated by the executable code, (Coln.5, Line 61-62 wherein the IP address and host name represent the subset of URLs identified and Coln.3, Line 44-53 wherein the injected malicious URLs are interpreted to be the additional URLs generated);
 	wherein individual URLs having an associated score that meets one or more criteria are selected for the subset of URLs; (Coln.6, Line 51-63 wherein the binary values are the score associated with individual URLs and Coln.5, Line 63-65 wherein dynamic parameters and other attributes are the criteria).
See also coln.2, line 34-40 (wherein a classifier algorithm outputs the score indicating whether or not the URL is malicious or not.
causing an execution of a testing process for the subset of URLs, wherein the testing process comprises generating subsequent page requests for target data from the one or more remote computing devices identified in the subset of URLs, the testing process generating risk level data from an analysis of one or more computer-implemented actions caused by the target data, the risk level data indicating a risk level for the individual URLs of the subset of URLs;  
See Xuewen disclosure about a flow diagram describing the operation of the system in figure 5 Coln.3, Line 8-9 “FIG. 5 is a flow diagram describing operation of the system”  

See Xuewen disclosure about communicating the risk level and security measure in Coln.9, Line 20-24 “…….Any score greater than 0.9 results in a conclusion that the embedded URL is malicious in step 599. If so, then a warning message may be output to the computer user indicating that a particular URL found in a Web page is likely to be malicious”
  See Xuewen disclosure about a flow diagram describing the operation of the system in figure 5 Coln.3, Line 8-9 “FIG. 5 is a flow diagram describing operation of the system”  
However, Xuewen does not explicitly disclose the following limitations taught by ARNOTH: a computer-implemented method, comprising : receiving a request to determine a risk level an electronic document having a number of visual elements;  causing an execution of a click simulation process for executable code embedded in the document, wherein the click simulation process causes the executable code associated with one or more selectable regions of the document to generate additional URLs,
See ARNOTH disclosure about determining a threat score of an electronic document in ¶0001 “The present invention relates to IT security, and more particularly to a method, a computer program product and a computer system for determining a threat score of an electronic document”.
 	causing an execution of a click simulation process for executable code embedded in the document ¶0014 “Specifically a simulated user interaction may comprise simulated mouse movements, simulated mouse clicks and/or keyboard inputs. Mouse movements and clicks may be performed according to some or all input elements (links, buttons, etc.) recognized when rendering the document, e.g. by moving the mouse over one of said elements and simulating a mouse click”
, wherein the click simulation process causes the executable code associated with one or more ¶0041 “…….It serves to simulate a human being moving a mouse when viewing the electronic document 10, e.g. over images and other content. Such mouse movements can be used by electronic documents 10 to trigger execution of scripts which would otherwise remain inactive…….” (scripts are usually written in codes) Selectable region (images and other content)
 generating additional URLs ¶0036 “…….Such a resource request may typically be the loading of an image, of supporting document parts (e.g. additional HTML code), of style sheets or of additional script code (e.g. external JavaScript files)………” 
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the method of Xuewen and incorporate the teaching of click simulation process for executable code embedded in the document, as taught by ARNOTH and would be motivated in doing so because it provides a utilization method to determine a threat score of the electronic document based on predefined numerical weights associated with each of the predefined event classes.  See ARNOTH abstract.
Regarding claim 2, Xuewen and ARNOTH discloses the computer-implemented method of claim 1. Xuewen further discloses wherein a first score for a first URL of the one or more URLs is greater than a second score for a second URL of the one or more URLs when Newport IP, LLC49Docket: MS1-9449USa first visual element associated with the first URL has a shorter distance to a center point of a rendering of the document than a second visual element associated with the second URL.  
this referring detector determines features of the URL and its parent Web page, indicating whether or not the referring behavior between the parent Web page and the URL indicates that the URL link is malicious. For example, if the URL of the parent Web site has a very high ranking (first score) but the suspect URL found in the HTML code has no rank at all, (second score) this indicates a high risk that the URL will be malicious”. (The score is based on their respective page ranking).
 
See also Xuewen disclosure about location and visibility of injected URL in Coln.4, Line 15-23 “The second dimension of page layout addresses the location and visibility of the injected URL on the legitimate page. Typically, injected malicious links are found in isolated sections of the page layout or are invisible. In other words, the injected URL is not visible (or hidden) in that it may be held by an invisible frame or script. Injected URLs being located in isolated sections mean that the URL is located either in the top section (header) or in the bottom section (footer) of the HTML body”. Since injected URLs are being located in the top or bottom section of a rendered document, they have longer distance to a center point of a rendering of the document than the legitimate URL. The legitimate (first) URL has a shorter distance to a center point of a rendering of a document.  The examiner equates this teaching as meeting the limitation of claim 2.
Regarding claim 3, Xuewen and ARNOTH discloses the computer-implemented method of claim 1. Xuewen further discloses wherein a first score for a first URL of the one or more URLs is greater than a second score for a second URL of the one or more URLs.
this referring detector determines features of the URL and its parent Web page, indicating whether or not the referring behavior between the parent Web page and the URL indicates that the URL link is malicious. For example, if the URL of the parent Web site has a very high ranking but the suspect URL found in the HTML code has no rank at all, this indicates a high risk that the URL will be malicious”. (The score is based on the respective page ranking).
 when a first visual element associated with the first URL is larger than a second visual element associated with the second URL. 
See Xuewen disclosure about size of the HTML (URL) in Coln.5, Line 53-57 “In addition, a variety of other information is extracted such as: the position of the frame or script in the HTML code; whether or not the frame or script is visible; the height, width and size of the frame; previous elements and post elements such as TD, DIV, TITLE, and so on”. 
Regarding claim 4, Xuewen and ARNOTH discloses the computer-implemented method of claim 1. Xuewen further discloses wherein a first score for a first URL of the one or more URLs is greater than a second score for a second URL of the one or more URLs, 
See Xuewen disclosure about ranking of the parent web page and the URL in Coln.7, Line 26-33 “this referring detector determines features of the URL and its parent Web page, indicating whether or not the referring behavior between the parent Web page and the URL indicates that the URL link is malicious. For example, if the URL of the parent Web site has a very high ranking but the suspect URL found in the HTML code has no rank at all, this indicates a high risk that the URL will be malicious”. (The score is based on the respective page ranking).

 See Xuewen disclosure about the visibility feature of a particular URL in Coln.6, Line 16-26 “Input into the detector includes information about a particular URL within the HTML code such as the size of the frame in which it occurs, the visibility of the frame, the location and position of the frame within the HTML (such as whether it is in the body or in detail), etc” 
Regarding claim 5, Xuewen and ARNOTH discloses the computer-implemented method of claim 1. Xuewen further discloses wherein each score of the one or more URLs is further based on an associated level of suspiciousness of each URL, wherein a first score for a first URL of the one or more URLs is greater than a second score for a second URL of the one or more URLs when a level of suspiciousness associated with the first URL is greater than a level of suspiciousness associated with the second URL. 
See Xuewen disclosure about level of suspiciousness ranging between 0 and 1.0 in Coln.9, Line 19-22 “Currently, the score varies between a value of 0 and 1.0. Any score greater than 0.9 results in a conclusion that the embedded URL is malicious in step 599….”  
Regarding claim 6, Xuewen and ARNOTH discloses the computer-implemented method of claim 1. ARNOTH further discloses wherein the click simulation process is executed in a first sandbox computing environment configured to block all outgoing page requests,
See ARNOTH disclosure about executing scripts within a sandbox in ¶0011 “……It is also possible to simulate "passive" interactions, like hovering a mouse pointer over a specific content or part of the document, that may cause certain reactions in form of scripts to be executed within the sandbox…... 
in ¶0004 “The access filters analyze the content of any accessed electronic document before transmitting it to the user device. (the examiner equates this to blocking all outgoing page request).
wherein the testing process for the subset of links is executed in a second sandbox computing environment, 
See ARNOTH disclosure about plurality of sandboxes operating in parallel in ¶0025 “Fig. 1 schematically shows an architecture of a system for using the present invention with a plurality of document sandboxes operating in parallel”; 
 wherein the second sandbox computing environment is configured to isolate operations of the testing process from operations of the click simulation process.  
See ARNOTH disclosure about tests being carried out on electronic document in a sandbox in ¶0005 “………In these applications the electronic document under test is loaded and rendered in a document sandbox………” 
See also ARNOTH disclosure about separating (isolating) electronic documents based on their threat scores in ¶0030 “………Electronic documents having a threat score over a certain threshold (high watermark) are marked in as "bad" or "unsafe" and optionally put on a separate blacklist. Document with a threat score of zero (low watermark) are marked as "good" or "safe" and optionally put on a separate whitelist. Documents with a threat score between the high watermark and the low watermark are marked as "needs review" and optionally put on a separate list for further human/manual analysis after which they can be manually categorized to be either "safe" or "unsafe".
as taught by ARNOTH and would be motivated in doing so because it provides a utilization method to determine a threat score of the electronic document based on predefined numerical weights associated with each of the predefined event classes.  See ARNOTH abstract.
Regarding claim 7, Xuewen and ARNOTH discloses the computer-implemented method of claim 1.  Xuewen further discloses further comprising: 
generating a ranked list of the individual URLs, wherein the ranked list is based on individual scores associated with the individual URLs, See Xuewen disclosure about generating the ranked list of the individual URL and store it in a database in Coln.7, Line 11-13 “Another input to detector 340 is page rank information. FIG. 7 illustrates a suitable page rank database that may be input to the detector or may be accessed by the detector………”  
See Xuewen disclosure about the classifier calculating the final score in Coln.7, Line 17- 19 “A final score is calculated by the classifier and is used to determine whether an embedded URL is malicious or not in step 595………”
wherein the subset of URLs is based on a number of URLs that are tested within a predetermined time period, 
See Xuewen disclosure about sending ten URLs at once for processing in Coln.6, Line 1- 5 “If the HTML code includes ten URLs, for example, all this information may be sent to the detectors at once. Preferably, though, each URL is processed serially, and then once one URL has been processed and the decision engine makes a decision, the information regarding the next URL is input”.
wherein the testing process processes the Newport IP, LLC50Docket: MS1-9449USindividual URLs in an order according to the individual scores, starting with URLs that are ranked highest in the ranked list.  
See Xuewen disclosure about processing the legitimate Web Site with high rank first before the malicious Web Site with low rank in Coln.3, Line 60-67 “The first dimension of referring behavior relates to the relative page rank of the legitimate Web site and the malicious Web site pointed to by the malicious URL. It is recognized that relatively small, unknown Web sites typically point to more famous sites rather than pointing to their own pages (e.g., advertisements, article writers). Conversely, famous Web sites with high page ranks seldom referred to sites having low page ranks…..”
Regarding claim 8, Xuewen and ARNOTH discloses the computer-implemented method of claim 1. Xuewen further discloses wherein an individual score of an individual URL meets one or more criteria when the individual score exceeds a predetermined threshold.  
See Xuewen disclosure about calculating the final score for the embedded URL and using the score to determine that the URL is malicious if it exceeds the threshold in Coln.9, Line 15-19 and figure 5, step 595 “When a new HTML code sample is submitted to the link scanner and analyzed by the relevancy detectors, the output vectors are input to the Bayes classifier. A final score is calculated by the classifier and is used to determine whether an embedded URL is malicious or not in step 595”.
Regarding claim 9, Xuewen and ARNOTH discloses the computer-implemented method of claim 8.  ARNOTH further discloses wherein the predetermined threshold is adjusted based on at least one of historical data indicating an increase in threat levels, 
The acceptable range can be adjusted for each access filter and/or for each user device depending on an acceptable threat level or acceptable security risk…….”
 an increase or decrease in available computing resources available for the testing process.  
See ARNOTH disclosure about the available resources and computing power in ¶0028 “…. If no idle web crawler 4 is available, a new instance may be created, depending on the available resources and computing power….”
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the method of Xuewen  and ARNOTH in claim 1 and incorporate the teaching of adjusting the predetermined threshold based on at least one of historical data indicating an increase in threat levels, or available resources as taught by ARNOTH and would be motivated in doing so because it provides a utilization method to determine a threat score of the electronic document based on predefined numerical weights associated with each of the predefined event classes.  See ARNOTH abstract.
 Regarding claim 20, Xuewen discloses the system of claim 15. 
However, Xuewen does not explicitly disclose the following limitation taught by ARNOTH: wherein the executable code embedded in the document is executed in in a first sandbox configured to block all outgoing page requests, wherein the risk level data is generated in a second sandbox, wherein the second sandbox is configured to isolate the analysis of one or more computer-implemented actions caused by target data from operations performed in the first sandbox.
  ARNOTH discloses wherein the executable code embedded in the document is executed in in a first sandbox configured to block all outgoing page requests, 
 “……It is also possible to simulate "passive" interactions, like hovering a mouse pointer over a specific content or part of the document, that may cause certain reactions in form of scripts to be executed within the sandbox…...
 “See also ARNOTH disclosure about analyzing the content of electronic document before transmitting it in ¶0004 “The access filters analyze the content of any accessed electronic document before transmitting it to the user device. (the examiner equates this to blocking all outgoing page request) 
wherein the risk level data is generated in a second sandbox, 
See ARNOTH disclosure about filter database 2 that stores the threat scores in ¶0030 “…….The filter database 2 may preferably contain the determined threat scores as well as all detected malicious behaviours (events) that have been detected and recorded by the web crawlers 4 in relation to the processed electronic document 
wherein the second sandbox is configured to isolate the analysis of one or more computer-implemented actions caused by target data from operations performed in the first sandbox.
 See ARNOTH disclosure about plurality of sandboxes operating in parallel in ¶0025 “Fig. 1 schematically shows an architecture of a system for using the present invention with a plurality of document sandboxes operating in parallel”; 
 See also ARNOTH disclosure about separating (isolating) electronic documents based on their threat scores in ¶0030 “………Electronic documents having a threat score over a certain threshold (high watermark) are marked in as "bad" or "unsafe" and optionally put on a separate blacklist. Document with a threat score of zero (low watermark) are marked as "good" or "safe" and optionally put on a separate whitelist. Documents with a threat score between the high watermark and the low watermark are marked as "needs review" and optionally put on a separate list for further human/manual analysis after which they can be manually categorized to be either "safe" or "unsafe".
Thus, one of ordinary skill in the art would have been motivated, before the effective filing date of the claimed invention, to modify the system of Xuewen  in claim 15 and incorporate the teaching of  using plurality of sandboxes to carry out tests on electronic documents and to either block all outgoing page requests or isolate operations of testing process as taught by ARNOTH and would be motivated in doing so because it provides a utilization method to determine a threat score of the electronic document based on predefined numerical weights associated with each of the predefined event classes.  See ARNOTH abstract.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 20170237764 A1, 10339300 B2, 8474048 B2, and 20100017880 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUDASIRU K OLAEGBE whose telephone number is (571)272-2082. The examiner can normally be reached MON-FRI. 7.30AM-5.30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUDASIRU K OLAEGBE/Examiner, Art Unit 2495   

/FARID HOMAYOUNMEHR/Supervisory Patent Examiner, Art Unit 2495